—Judgment, Supreme Court, New York County (Leslie Crocker Snyder, J.), rendered December 16, 1988, convicting defendant upon his plea of guilty of two counts of criminal sale of a controlled substance in the second degree, and one count of criminal possession of a weapon in the third degree, and sentencing him to concurrent terms of imprisonment of 8 years to life (two), and 2-Va to 7 years, respectively, unanimously affirmed.
Defendant and others sold a quarter kilogram of cocaine to undercover DEA agents in Manhattan. A second sale was arranged, and at the pre-arranged meeting place, the defendant and his accomplices were arrested. While in custody, defendant consented to a search of two apartments which he owned at 617 West 152nd Street. Inside one of the apartments, cash, drugs, drug paraphernalia and a weapon were recovered.
Defendant’s consent established the predicate for the warrantless search of the apartment (Payton v New York, 445 US 573). Under the factors set forth in People v Gonzalez (115 AD2d 73, affd 68 NY2d 950), we find no basis to disturb the findings of the hearing court that defendant’s consent was voluntary. Although defendant was in custody at the time of the consent, this fact alone does not nullify the consent (see, People v Estrella, 160 AD2d 250, lv denied 76 NY2d 787). Concur—Sullivan, J. P., Carro, Wallach and Rubin, JJ.